Case 1:18-cr-00420-ALC Document 690 Filed 04/09/21 Page 1of1

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT BLECTRONICALLYEI-ED
SOUTHERN DISTRICT OF NEW YORK oR ATED EZ
x
United States of America,
ORDER

18-CR-420 (ALC)
-against-

Edwin Santana,

x

ANDREW L. CARTER, JR., United States District Judge:

The Sentencing scheduled for April 16, 2021 is adjourned to July 15, 2021 at
11:30 a.m.

SO ORDERED.

Dated: New York, New York
April 9, 2021

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

Nndwe 7 Ang

 
